UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2485


ANDREA C. WEATHERS,

                Plaintiff - Appellant,

          v.

THOMAS J. ZIKO; GREGORY CONNOR; HERBERT B. PETERSON;
JONATHAN KOTCH; BARBARA K. RIMER; SANDRA L. MARTIN; THE
UNIVERSITY OF NORTH CAROLINA AT CHAPEL HILL,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:14-cv-00828-TDS-JEP)


Submitted:   April 29, 2016                   Decided:   May 16, 2016


Before MOTZ, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrea C. Weathers, Appellant Pro Se.    Matthew Thomas Tulchin,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;
Gary S. Parsons, Craig Daniel Schauer, BROOKS, PIERCE, MCLENDON,
HUMPHREY & LEONARD, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Andrea      C.   Weathers       appeals      the    district      court’s         order

dismissing her federal claims with prejudice and her state law

claims without prejudice and its order denying her Fed. R. Civ.

P.   59(e)    motion     to   alter    and       amend   its    judgment.          We    have

reviewed the record and find no reversible error.                           Accordingly,

we affirm the district court’s orders.                     See Alvarado v. Bd. of

Tr. of Montgomery Cmty. Coll., 928 F.2d 118, 121 (4th Cir. 1991)

(requiring plaintiff alleging discrimination based on failure to

promote to demonstrate that she applied for promotion and was

qualified      for     promotion);      Square      Constr.      Co.    v.     Washington

Metro.    Area    Transp.     Auth.,       657 F.2d 68,   71   (4th     Cir.      1981)

(requiring party to “demonstrate the existence of a meritorious

claim    or   defense”     to    obtain     relief       through     Fed.     R.   Civ.    P.

60(b)(3));        see also Pueschel v. United States, 369 F.3d 345,

355-56 (4th Cir. 2003) (“[T]he doctrine of res judicata not only

bars claims that were actually litigated in a prior proceeding,

but also claims that could have been litigated.”).                            We dispense

with oral argument because the facts and legal contentions are

adequately       presented      in   the    materials      before      this    court      and

argument would not aid the decisional process.

                                                                                   AFFIRMED




                                             2